DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8 and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,184,820 in view of Yang et al. (US 2019/0174362).
Regarding claims 2-8 and 17-23, claims 1-30 of USPN 11,184,820 discloses all of the subject matter of the claimed invention except transmitting, to a second base station, a first message comprising an indication of a plurality of uplink reference signals to measure from the UE and receiving, from the second base station, a second message in response to the first message, the second message comprising a selected uplink reference signal of the plurality of uplink reference signals and a power parameter.
Yang, from the same or similar fields of endeavor, discloses or suggests transmitting, to a second base station, a first message comprising an indication of a plurality of uplink reference signals to measure from the UE and receiving, from the second base station, a second message in response to the first message, the second message comprising a selected uplink reference signal of the plurality of uplink reference signals and a power parameter (see at least Fig. 5 and paragraphs 101-115, transmitting a measurement request to a neighboring controller 2 in step 302, where the measurement request indicates a plurality of uplink reference signals to measure from the UE and receiving, from the controller 2, measurement reports in step 303, where the controller 2 measures the reference signals sent by the UE based on the measurement request message sent by the controller 1, where the measurement reports include a reference signal receiving power  (RSRP), which corresponds to a power parameter of a corresponding uplink reference signal sent by the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Yang in to the invention of claims 1-30 of USPN 11,184,820 in order improve the inter-cell handover with a pre-handover decision (see at least paragraphs 138 and 139 of Yang).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 14, 16, 24, 29, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2019/0174362).
Yang discloses or suggests:
regarding claims 9 and 24, an apparatus and a method for wireless communication at a second base station, the apparatus and the method comprising:
a first interface (see at least paragraph 194, transceiver configured to communicate with another device by receiving or sending data); 
a second interface (see at least paragraph 194, transceiver configured to communicate with another device by receiving or sending data); and
a wireless modem coupled to the first interface and the second interface (see at least paragraphs 196-198, processor corresponds to a wireless modem chipset), where the wireless modem is configured to:
receive, from a first base station, a first message comprising an indication of a plurality of uplink reference signals to measure from a user equipment (UE) (see at least Fig. 5 and paragraphs 105-110, receiving a measurement request from controller 1, where the measurement request indicates to controller 2 to measure a plurality of reference signals from a UE,);
select, based at least in part on the receiving, an uplink reference signal of the plurality of uplink reference signals (see at least Fig. 5 and paragraphs 111-115, the controller 2 selects an uplink reference signal of a plurality of uplink reference signals to measure at each interval or based on a preset threshold);
determine a power parameter based at least in part on the selecting of the uplink reference signal (see at least Fig. 5 and paragraphs 111-115, determining a reference signal receiving power (RSRP) of the selected uplink reference signal); and
transmit, to the first base station, a second message in response to the first message, the second message comprising the selected uplink reference signal and the power parameter (see at least Fig. 5 and paragraphs 111-115, transmitting a measurement report to the controller 1 in response to the measurement request, the measurement report includes a RSRP of the measured reference signal, signal quality of the uplink reference signal, the UE ID, and the like);
regarding claims 14 and 29, the power parameter comprises a power correction value (see at least Fig. 5 and paragraphs 111-115, the measurement report includes a RSRP of the measured reference signal, signal quality of the uplink reference signal, the UE ID, and the like, where the RSRP is broadly interpreted as a power correction value as recited in claims 14 and 29); and
regarding claims 16 and 31, the plurality of uplink reference signals comprise sounding reference signal repetitions (see at least Fig. 5 and paragraph 169, reference signals are repeated as shown in Fig. 5, where the reference signals include sounding reference signals).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0174362) in view of Eklof et al. (US 2022/0201582).
Regarding claims 10 and 25, Yang discloses all of the subject matter of the claimed invention except receiving, from the first base station, a forwarding of user data for the UE based at least in part on a handover of service and buffering the user data for the UE based at least in part on the receiving.
Eklof, from the same or similar fields of endeavor, discloses or suggests receiving, from the first base station, a forwarding of user data for the UE based at least in part on a handover of service and buffering the user data for the UE based at least in part on the receiving (see at least Fig. 7A and paragraph 110, data forwarding  and buffering user from source gNB).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Martin in to the invention of Yang in order to enable an efficient handover.
Regarding claims 11 and 26, Yang discloses all of the subject matter of the claimed invention except receiving, from the UE, a handover complete message based at least in part on the transmitting.
Eklof, from the same or similar fields of endeavor, discloses or suggests receiving, from the UE, a handover complete message based at least in part on the transmitting (see Fig. 8 and paragraph 125, receiving HO confirm from the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Martin in to the invention of Yang in order to enable an efficient handover.
Regarding claims 12 and 27, Yang discloses all of the subject matter of the claimed invention except receiving, from the UE, a first random access message of a random access procedure based at least in part on the transmitting.
Eklof, from the same or similar fields of endeavor, discloses or suggests receiving, from the UE, a first random access message of a random access procedure based at least in part on the transmitting (see Fig. 8 and paragraph 125, the UE performs random access with the target gNB).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Martin in to the invention of Yang in order to enable an efficient handover.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0174362) in view of Eklof et al. (US 2022/0201582) as applied to claims 12 and 27 above, and further in view of Song et al. (US 2013/0035084).
Regarding claims 13 and 28, Yang, as modified by Eklof, discloses all of the subject matter of the claimed invention except receiving, from the UE, a second random access message of the random access procedure, the second random access message comprising a retransmission of the first random access message at a higher uplink transmit power, where receiving the second random access message is based at least in part on an inability to decode the first random access message.
Song, from the same or similar fields of endeavor, discloses or suggests receiving, from the UE, a second random access message of the random access procedure, the second random access message comprising a retransmission of the first random access message at a higher uplink transmit power, where receiving the second random access message is based at least in part on an inability to decode the first random access message (see at least paragraph 20, the mobile device retransmits the random access preamble by increasing the transmit power level of the preamble as a result of the wireless network being unable to detect or decode correctly the initially transmitted preamble).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Song in to the invention of Yang, as modified by Eklof, in order to increase the success of the random access procedure.

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0174362) in view of Eklof et al. (US 2022/0201582) as applied to claims 9 and 24 above, and further in view of Kamohara et al. (US 2021/0211957).
Regarding claims 15 and 30, Yang, as modified by Eklof, discloses all of the subject matter of the claimed invention except determining one or more of a timing advance value or an uplink grant and transmitting the timing advance value or the uplink grant as part of the second message.
Kamohara, from the same or similar fields of endeavor, discloses or suggests determining one or more of a timing advance value or an uplink grant and transmitting the timing advance value or the uplink grant as part of the second message (see at least paragraph 283, UL grant may be provided to base station #1 through the HO ACK transmitted in step S111 of Fig. 26 or other types of signaling).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Kamohara in to the invention of Yang, as modified by Eklof, in order to allow uplink resource allocation.

Allowable Subject Matter
Claims 2-8 and 17-23 are currently rejected under nonstatutory double patenting but would be allowable if the nonstatutory double patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al. (US 2019/0306767) discloses a configuration setting for the measurement of radio conditions associated with a communication path between the terminal device and the second network infrastructure element (see at least Fig. 3 and paragraphs 46-51).
Liu et al. (US 2019/0124566) discloses a handover method, where a source base station transmits to a target base station SRS configuration information with respect to a terminal apparatus, where each of the source base station and the target base station receives the SRS from the terminal apparatus and then measures the TA using the SRS (see at least Fig. 6 and paragraphs 122-138).
Sang et al. (US 2018/0199328) discloses hybrid mobility and radio resource management mechanisms comprising UL reference signal transmissions between a UE, a source node, and a target node (see at least Figs. 11A and 11B, and paragraphs 144-151).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/21/2022